COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 PATRICK DE LA CRUZ MORENO,                                     No. 08-12-00027-CR
                                                '
                        Appellant,                                  Appeal from
                                                '
 v.                                                              112th District Court
                                                '
 THE STATE OF TEXAS,                                           of Pecos County, Texas
                                                '
                        Appellee.               '                    (TC # 3061)

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Patrick De La Cruz Moreno filed notice of appeal in two

criminal cases, cause numbers 3061 and 3156, but his attorney has since advised the Court that

he mistakenly filed notice of appeal in cause number 3061. Finding that there is no final

judgment or appealable order in the instant case, we dismiss the appeal for want of jurisdiction.

       Generally, we only have jurisdiction to consider an appeal by a criminal defendant where

there has been a final judgment of conviction. See Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Bridle v. State, 16 S.W.3d 906, 907 (Tex.App.--Fort Worth 2000, no

pet.). An appellate court does not have jurisdiction to review interlocutory orders, unless that

jurisdiction has been expressly granted by law. See TEX.CODE CRIM.PROC.ANN. art. 44.02

(West 2006); Bridle, 16 S.W.3d at 907. A final judgment has not been entered in this case and

Appellant does not allege that there is an appealable interlocutory order. In fact, Appellant’s

attorney has notified the Court that Appellant was not convicted in cause number 3061 because

the case was re-indicted and Appellant was subsequently convicted in cause number 3156. The

appeal from that conviction will proceed in Patrick De La Cruz Moreno v. State, cause number
08-12-00028-CR. We therefore dismiss the appeal arising out of cause number 3061 for want of

jurisdiction.


May 9, 2012                          ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-